Title: To James Madison from William Duncan, 9 November 1816
From: Duncan, William
To: Madison, James



Sir
Philada. Novr. 9th. 1816.

Understanding that the honorable John Conard has applied with highly satisfactory and honorable testimonials, for the Office rendered vacant by the lamented death of Colonel Lear, it may savour too much of presumption for me to add any thing. But my personal knowledge of Mr. Conards highly respectable standing in Society and among the friends of the Administration in particular, induces me to come in as an auxiliary.  Such is the judgment which I have formed of Mr. Conards character; that I deem it honorable to the Government and fortunate for our Country when qualifications and dispositions, such as he possesses, are employed in important public Offices.  With sentiments of the highest consideration & esteem I have the honor to be Your Excellency’s Obedt. Servt.

Wm. Duncan

